DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The preliminary amendments filed on 06/30/2020 are acknowledged.
Claim 18 is pending for examination. Claims 1-17 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regard to claim 1, the claim recites “said physiological monitor configured to: … generate a first display providing instructions for placing a sensor at a first measurement site; store a first plurality of oxygen saturation measurements acquired from the first measurement site; generate a second display providing instructions for placing the optical sensor at a second measurement site; store a second plurality of oxygen saturation measurements acquired from the second measurement site; and detect congenital heart disease based on a comparison of the stored first plurality of oxygen saturation measurements and the second plurality of oxygen saturation measurements”. It is unclear what structural elements of the physiological monitor are configured to generate a first/ second display, store a first/ second measurements, and detect congenital heart disease based on a comparison of stored first/second measurements. As written, this claim merely recites functions of a monitor, but fails to set forth any structural elements for performing the functions. One of ordinary skill in the art would have recognized that a display is utilized to display visual information, a storage element/ memory is utilized to store data, and a processor is utilized to compare stored data.  Accordingly, the claim appears to be missing essential subject matter. See MPEP § 2172.01. Clarification is requested by amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang (USPGPUB 2008/0009754) in view of Granelli et al. ("Screening for duct-dependent congenital heart disease with pulse oximetry: A critical evaluation of strategies to maximize sensitivity", Acta Paediatrica, 2005; 94:1590-1596), and further in view of Katims (USPN 5,078,714).

Chang does not specifically disclose to store a second plurality of oxygen saturation measurements acquired from the second measurement site; and detect congenital heart disease based on a comparison of the stored first plurality of oxygen saturation measurements and the second plurality of oxygen saturation measurements.
Granelli teaches using a pulse oximeter to measure a first plurality of oxygen saturation measurements at a first site and using the pulse oximeter to measure a second plurality of oxygen saturation measurements at a second site (pulse oximeter being placed on the right hand and foot of the infant for collecting readings on each site, see Methods, Results, and Authors’ discussion and conclusions sections) and compare 
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to modify the monitor (Chang) to incorporate measuring and store SpO2 readings at hand in addition to the foot and calculating the SpO2 hand-foot differences as taught by Granelli, since both teachings use pulse oximeter to collect oximetry readings for CHD detections and one of ordinary skill in the art would have recognized that the SpO2 hand-foot difference would increase the sensitivity of CHD determination (see Granelli). The rationale would have been to obtain more information the CHD condition of the patient.
Chang as modified by Granelli additionally discloses switch the locations of the oximeter (see Methods section of Granelli) but does not specifically disclose to generate a first display providing instructions for placing a sensor at a first measurement site and generate a second display providing instructions for placing the optical sensor at a second measurement site.
Katims teaches a medical device comprises a sensor (Figs. 3 and associated descriptions) and a display (element 50, Figs. 4A-4H and associated descriptions) to provide visual instructions to place the sensor tip on a first measurement site of a patient and to provide visual instructions to move the sensor tip to a second physiological measurement site (Figs. 3-4 and associated descriptions).
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to modify the monitor (Chang as modified by Granelli) to .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,457,707, in view of Katims. In regard to claim 18 of present application, claim 1 of ‘707 recites all the claimed limitations except to generate a first display providing instructions for placing a sensor at a first measurement site and generate a second display providing instructions for placing the optical sensor at a second measurement site.
Katims teaches a medical device comprises a sensor (Figs. 3 and associated descriptions) and a display (element 50, Figs. 4A-4H and associated descriptions) to provide visual instructions to place the sensor tip on a first measurement site of a patient and to provide visual instructions to move the sensor tip to a second physiological measurement site (Figs. 3-4 and associated descriptions).
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to modify the monitor (claim 1 of ‘707) to incorporate providing visual instructions for sensor placements as taught by Katims, since both devices are medical systems and one of ordinary skill in the art would have recognized that visual instructions can facilitate providing visual guidance of operation steps (see Katims). The rationale would have been to better providing visual guidance of operation steps/ functions of the monitor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHU CHUAN LIU/           Primary Examiner, Art Unit 3791